STONE, Judge,
dissenting.
I would affirm. In my judgment it is not an abuse of discretion for the trial court to limit Plaintiffs attorney’s fee to $10,000 on a claim for $7,000 in commissions owed. There is no reason why a trial court may not consider the amount of the claim and judgment relative to the fee awarded, the nature of the action, and the fact that no trial was required, in arriving at a reasonable fee, notwithstanding that the time expended by counsel and the hourly rate sought are otherwise reasonable.
I also cannot read Rowe and Quanstrom as mandating an explanation of why no “multiplier” was applied where the fee awarded by the court is already three times higher than the amount counsel would receive on a one-third contingency payable out of the recovery.